Name: Commission Regulation (EC) NoÃ 76/2006 of 17 January 2006 amending for the 61st time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) NoÃ 467/2001
 Type: Regulation
 Subject Matter: international affairs;  Asia and Oceania;  politics and public safety;  economic conditions
 Date Published: nan

 18.1.2006 EN Official Journal of the European Union L 12/7 COMMISSION REGULATION (EC) No 76/2006 of 17 January 2006 amending for the 61st time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 20 December 2005, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 January 2006. For the Commission Eneko LANDÃ BURU Director-General of External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 2100/2005 (OJ L 335, 21.12.2005, p. 34). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: 1. The entry Global Relief Foundation (alias (a) GRF, (b) Fondation Secours Mondial, (c) Secours mondial de France, (d) SEMONDE), (e) Fondation Secours Mondial  Belgique a.s.b.l., (f) Fondation Secours Mondial v.z.w, (g) FSM, (h) Stichting Wereldhulp  Belgie, v.z.w., (i) Fondation Secours Mondial  Kosova, (j) Fondation Secours Mondial World Relief . Address: (a) 9935 South 76th Avenue, Unit 1, Bridgeview, Illinois 60455, U.S.A., (b) PO Box 1406, Bridgeview, Illinois 60455, U.S.A., (c) 49 rue du Lazaret, 67100 Strasbourg, France, (d) Vaatjesstraat 29, 2580 Putte, Belgium, (e) Rue des Bataves 69, 1040 Etterbeek (Brussels), Belgium, (f) PO Box 6, 1040 Etterbeek 2 (Brussels), Belgium, (g) Mula Mustafe Baseskije Street No. 72, Sarajevo, Bosnia and Herzegovina, (h) Put Mladih Muslimana Street 30/A, Sarajevo, Bosnia and Herzegovina, (i) Rr. Skenderbeu 76, Lagjja Sefa, Gjakova, Kosovo, (j) Ylli Morina Road, Djakovica, Kosovo, (k) Rruga e Kavajes, Building No. 3, Apartment No. 61, PO Box 2892, Tirana, Albania, (l) House 267 Street No. 54, Sector F  11/4, Islamabad, Pakistan, (m) Saray Cad. No. 37 B Blok, Yesilyurt Apt. 2/4, Sirinevler, Turkey. Other information: (a) Other Foreign Locations: Afghanistan, Azerbaijan, Bangladesh, Chechnya (Russia), China, Eritrea, Ethiopia, Georgia, India, Ingushetia (Russia), Iraq, Jordan, Kashmir, Lebanon, West Bank and Gaza, Sierra Leone, Somalia and Syria. (b) U.S. Federal Employer Identification: 36-3804626. (c) V.A.T. Number: BE 454,419,759. (d) Belgian addresses are those of Fondation Secours Mondial  Belgique a.s.b.l and Fondation Secours Mondial vzw. since 1998. Under the heading Legal persons, groups and entities shall be replaced by the following: Global Relief Foundation (alias (a) GRF, (b) Fondation Secours Mondial, (c) Secours mondial de France, (d) SEMONDE, (e) Fondation Secours Mondial  Belgique a.s.b.l., (f) Fondation Secours Mondial v.z.w, (g) FSM, (h) Stichting Wereldhulp  Belgie, v.z.w., (i) Fondation Secours Mondial  Kosova, (j) Fondation Secours Mondial World Relief. Address: (a) 9935 South 76th Avenue, Unit 1, Bridgeview, Illinois 60455, U.S.A., (b) PO Box 1406, Bridgeview, Illinois 60455, U.S.A., (c) 49 rue du Lazaret, 67100 Strasbourg, France, (d) Vaatjesstraat 29, 2580 Putte, Belgium, (e) Rue des Bataves 69, 1040 Etterbeek (Brussels), Belgium, (f) PO Box 6, 1040 Etterbeek 2 (Brussels), Belgium, (g) Mula Mustafe Baseskije Street No. 72, Sarajevo, Bosnia and Herzegovina, (h) Put Mladih Muslimana Street 30/A, Sarajevo, Bosnia and Herzegovina, (i) Rr. Skenderbeu 76, Lagjja Sefa, Gjakova, Kosovo, (j) Ylli Morina Road, Djakovica, Kosovo, (k) Rruga e Kavajes, Building No. 3, Apartment No. 61, PO Box 2892, Tirana, Albania, (l) House 267 Street No. 54, Sector F  11/4, Islamabad, Pakistan. Other information: (a) Other Foreign Locations: Afghanistan, Azerbaijan, Bangladesh, Chechnya (Russia), China, Eritrea, Ethiopia, Georgia, India, Ingushetia (Russia), Iraq, Jordan, Kashmir, Lebanon, West Bank and Gaza, Sierra Leone, Somalia and Syria. (b) U.S. Federal Employer Identification: 36-3804626. (c) V.A.T. Number: BE 454,419,759. (d) Belgian addresses are those of Fondation Secours Mondial  Belgique a.s.b.l and Fondation Secours Mondial vzw. since 1998. 2. The entry NASCO NASREDDIN HOLDING A.S., Zemin Kat, 219 Demirhane Caddesi, Zeytinburnu, Istanbul, Turkey. under the heading Legal persons, groups and entities shall be replaced by the following: Nasco Nasreddin Holding A.S. Address: (a) Demirhane Caddesi, No: 219, Zemin Kat, Zeytinburnu, Istanbul, Turkey, (b) Cobancesme San. Genc Osman Sok. No: 12, Yenibosna, Istanbul, Turkey. Remark: the address at (b) is the last address listed for this entry in the Foreign Investment Archives of the Turkish Treasury. 3. The entry Youssef Abdaoui (alias (a) Abu Abdullah, (b) Abdellah, (c) Abdullah). Address: (a) via Romagnosi 6, Varese (Italy), (b) Piazza Giovane Italia 2, Varese (Italy). Date of birth: (a) 4 June 1966, (b) 4 September 1966. Place of birth: Kairouan (Tunisia). Fiscal Code: BDA YSF 66P04 Z352Q. under the heading Natural persons shall be replaced by the following: Youssef Ben Abdul Baki Ben Youcef Abdaoui (alias (a) Abu Abdullah, (b) Abdellah, (c) Abdullah). Address: (a) via Romagnosi 6, Varese, Italy, (b) Piazza Giovane Italia 2, Varese, Italy. Date of birth: (a) 4.6.1966, (b) 4.9.1966. Place of birth: Kairouan, Tunisia. Nationality: Tunisian. Passport No: G025057 (Tunisian passport issued on 23.6.1999 which expired on 5.2.2004). Other information: Italian fiscal code: BDA YSF 66P04 Z352Q. 4. The entry Mohamed Ben Mohamed Abdelhedi. Address: via Catalani 1, Varese (Italy). Date of birth: 10 August 1965. Place of birth: Sfax (Tunisia). Fiscal Code: BDL MMD 65M10 Z352S. under the heading Natural persons shall be replaced by the following: Mohamed Ben Mohamed Ben Khalifa Abdelhedi. Address: via Catalani 1, Varese, Italy. Date of birth: 10.8.1965. Place of birth: Sfax, Tunisia. Nationality: Tunisian. Other information: Italian fiscal code: BDL MMD 65M10 Z352S. 5. The entry Nasri Ait El Hadi MUSTAPHA. Place of birth: Tunis. Date of birth: 5 March 1962. Other information: Son of Abdelkader and Amina Aissaoui. under the heading Natural persons shall be replaced by the following: Mustapha Nasri Ait El Hadi. Date of birth: 5.3.1962. Place of birth: Tunis, Tunisia. Nationality: (a) Algerian, (b) German. Other information: Son of Abdelkader and Amina Aissaoui. 6. The entry Mehrez Amdouni (alias (a) Fabio Fusco, (b) Mohamed Hassan, (c) Abu Thale). Address: no fixed address in Italy. Place of birth: Asima-Tunis (Tunisia). Date of birth: 18.12.1969. Nationality: Bosnia and Herzegovina. Passport No: 0801888. Other information: reported arrested in Turkey and deported to Italy. under the heading Natural persons shall be replaced by the following: Mehrez Ben Mahmoud Ben Sassi Al-Amdouni (alias (a) Fabio Fusco, (b) Mohamed Hassan, (c) Abu Thale). Date of birth: 18.12.1969. Place of birth: Asima-Tunis, Tunisia. Nationality: (a) Tunisian, (b) Bosnia and Herzegovina. Passport No: (a) G737411 (Tunisian passport issued on 24.10.1990 which expired on 20.9.1997), (b) 0801888 (Bosnia and Herzegovina). Other information: Reportedly arrested in Istanbul, Turkey and deported to Italy. 7. The entry Aoudi Mohamed ben Belgacem Ben Abdallah (alias Aouadi, Mohamed Ben Belkacem). Address: (a) Via A. Masina 7, Milan, Italy, (b) Via Dopini 3, Gallarati, Italy. Date of birth: 11.12.1974. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No L 191609 issued on 28 February 1996. National identification No: 04643632 delivered on 18 June 1999. Codice Fiscale: DAOMMD74T11Z352Z. Other information: (a) his mother's name is Bent Ahmed Ourida, (b) sentenced for three and a half years in Italy on 11.12.2002. under the heading Natural persons shall be replaced by the following: Mohamed Ben Belgacem Ben Abdallah Al-Aouadi (alias Aouadi, Mohamed Ben Belkacem). Address: (a) Via A. Masina 7, Milan, Italy, (b) Via Dopini 3, Gallarati, Italy. Date of birth: 11.12.1974. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L 191609 (issued on 28.2.1996, expired on 27.2.2001). National identification No: 04643632 issued on 18.6.1999. Other information: (a) Italian fiscal code: DAOMMD74T11Z352Z, (b) his mother's name is Bent Ahmed Ourida, (c) sentenced for three and a half years in Italy on 11.12.2002. 8. The entry Ayadi Shafiq Ben Mohamed (alias (a) Bin Muhammad, Ayadi Chafiq, (b) Ayadi Chafik, Ben Muhammad, (c) Aiadi, Ben Muhammad, (d) Aiady, Ben Muhammad, (e) Ayadi Shafig Ben Mohamed, (f) Ben Mohamed, Ayadi Chafig, (g) Abou El Baraa). Address: (a) Helene Meyer Ring 10-1415-80809, Munich, Germany, (b) 129 Park Road, NW8, London, England, (c) 28 ChaussÃ ©e De Lille, Mouscron, Belgium, (d) Street of Provare 20, Sarajevo, Bosnia and Herzegovina (last registered address in Bosnia and Herzegovina). Date of birth: (a) 21.3.1963, (b) 21.1.1963. Place of birth: Sfax, Tunisia. Nationality: (a) Tunisian, (b) Bosnian. Passport No: (a) E 423362 delivered in Islamabad on 15.5. 1988, (b) Bosnian passport No 0841438 issued on 30.12.1998 expired on 30.12.2003. National identification No: 1292931. Other information: (a) address in Belgium is a PO box, (b) his fathers name is Mohamed, mother's name is Medina Abid; (c) reportedly living in Dublin, Ireland. under the heading Natural persons shall be replaced by the following: Shafiq Ben Mohamed Ben Mohamed Al-Ayadi (alias (a) Bin Muhammad, Ayadi Chafiq, (b) Ayadi Chafik, Ben Muhammad, (c) Aiadi, Ben Muhammad, (d) Aiady, Ben Muhammad, (e) Ayadi Shafig Ben Mohamed, (f) Ben Mohamed, Ayadi Chafig, (g) Abou El Baraa). Address: (a) Helene Meyer Ring 10-1415-80809, Munich, Germany, (b) 129 Park Road, NW8, London, England, (c) 28 ChaussÃ ©e De Lille, Mouscron, Belgium, (d) Street of Provare 20, Sarajevo, Bosnia and Herzegovina (last registered address in Bosnia and Herzegovina). Date of birth: (a) 21.3.1963, (b) 21.1.1963. Place of birth: Sfax, Tunisia. Nationality: (a) Tunisian, (b) Bosnia and Herzegovina. Passport No: (a) E 423362 delivered in Islamabad on 15.5.1988, (b) 0841438 (Bosnia and Herzegovina passport issued on 30.12.1998 which expired on 30.12.2003). National identification No: 1292931. Other information: (a) address in Belgium is a PO box, (b) his fathers name is Mohamed, mother's name is Medina Abid; (c) reportedly living in Dublin, Ireland. 9. The entry Chiheb Ben Mohamed AYARI (alias Abu Hchem HICHEM), Via di Saliceto 51/9, Bologna, Italy. Place of birth: Tunis under the heading Natural persons shall be replaced by the following: Chiheb Ben Mohamed Ben Mokhtar Al-Ayari (alias Hichem Abu Hchem). Address: Via di Saliceto 51/9, Bologna, Italy. Date of birth: 19.12.1965. Place of birth: Tunis, Tunesia. Nationality: Tunisian. Passport No L246084 (Tunisian passport issued on 10.6.1996 which expired on 9.7.2001). 10. The entry Mondher BAAZAOUI (alias HAMZA), Via di Saliceto 51/9, Bologna, Italy. Place of birth: Kairouan (Tunisia). Date of birth: 18 March 1967 under the heading Natural persons shall be replaced by the following: Mondher Ben Mohsen Ben Ali Al-Baazaoui (alias Hamza). Address: Via di Saliceto 51/9, Bologna, Italy. Date of birth: 18.3.1967. Place of birth: Kairouan, Tunisia. Nationality: Tunisian. Passport No: K602878 (Tunisian passport issued on 5.11.1993 which expired on 9.6.2001). 11. The entry Charaabi Tarek Ben Bechir BEN AMARA (alias (a) Sharaabi, Tarek (b) Haroun, Frank), Viale Bligny n. 42, Milan, Italy; date of birth: 31 March 1970; place of birth: Tunis, Tunisia; nationality: Tunisian; passport No: L 579603 delivered in Milan on 19 Nov 1997; national identification No: 007-99090; Codice Fiscale: CHRTRK70C31Z352U. Other information: his mother's name is Charaabi Hedia under the heading Natural persons shall be replaced by the following: Tarek Ben Al-Bechir Ben Amara Al-Charaabi (alias (a) Sharaabi, Tarek (b) Haroun, (c) Frank). Address: Viale Bligny 42, Milan, Italy. Date of birth: 31.3.1970. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L 579603 (issued in Milan on 19.11.1997, expired on 18.11.2002). National identification No: 007-99090. Other information (a) Italian fiscal code: CHRTRK70C31Z352U, (b) his mother's name is Charaabi Hedia. 12. The entry Cherif Said BEN ABDELHAKIM (alias (a) DJALLAL, (b) YOUCEF, (c) ABOU SALMAN), Corso Lodi 59, Milan, Italy. Place of birth: Menzel Temine (Tunisia). Date of birth: 25 January 1970 under the heading Natural persons shall be replaced by the following: Said Ben Abdelhakim Ben Omar Al-Cherif (alias (a) Djallal, (b) Youcef, (c) Abou Salman). Address: Corso Lodi 59, Milan, Italy. Date of birth: 25.1.1970. Place of birth: Menzel Temine, Tunisia. Nationality: Tunisian. Passport No: M307968 (Tunisian passport issued on 8.9.2001 which expires on 7.9.2006). 13. The entry Drissi NOUREDDINE, Via Plebiscito 3, Cremona, Italy. Place of birth: Tunis (Tunisia). Date of birth: 30 April 1969 under the heading Natural persons shall be replaced by the following: Noureddine Al-Drissi. Address: Via Plebiscito 3, Cremona, Italy. Date of birth: 30.4.1964. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L851940 (Tunisian passport issued on 9.9.1998 which expired on 8.9.2003). 14. The entry Fethi Ben Hassen Haddad. Date of birth: (a) 28.3.1963, (b) 28.6.1963. Place of birth: Tataouene, Tunisia. Address: (a) Via Fulvio Testi, 184  Cinisello Balsamo (MI), Italy, (b) Via Porte Giove, 1  Mortara (PV), Italy (domicile). Fiscal code: HDDFTH63H28Z352V under the heading Natural persons shall be replaced by the following: Fethi Ben Hassen Ben Salem Al-Haddad. Address: (a) Via Fulvio Testi 184, Cinisello Balsamo (MI), Italy, (b) Via Porte Giove 1, Mortara (PV), Italy (domicile). Date of birth: 28.6.1963. Place of birth: Tataouene, Tunisia. Nationality: Tunisian. Passport No: L183017 (Tunisian passport issued on 14.2.1996 which expired on 13.2.2001). Other information: Italian fiscal code: HDDFTH63H28Z352V. 15. The entry Brahim Ben Hedili HAMAMI, Via de' Carracci 15, Casalecchio di Reno (Bologna), Italy. Place of birth: Goubellat (Tunisia). Date of birth: 20 November 1971under the heading Natural persons shall be replaced by the following: Ibrahim Ben Hedhili Al-Hamami. Address: Via de' Carracci 15, Casalecchio di Reno (Bologna), Italy. Date of birth: 20.11.1971. Place of birth: Koubellat, Tunisia. Nationality: Tunisian. Passport No: Z106861 (Tunisian passport number issued on 18.2.2004 which expires on 17.2.2009). 16. The entry Hamraoui Kamel BENN MOULDI (alias KAMEL or KIMO), Via Bertesi 27, Cremona, Italy or Via Plebiscito 3, Cremona, Italy. Place of birth: Beja (Tunisia). Date of birth: 21 October 1977. under the heading Natural persons shall be replaced by the following: Kamal Ben Maoeldi Al-Hamraoui (alias (a) Kamel, (b) Kimo). Address: (a) Via Bertesi 27, Cremona, Italy, (b) Via Plebiscito 3, Cremona, Italy. Date of birth: 21.10.1977. Place of birth: Beja, Tunisia. Nationality: Tunisian. Passport No: P229856 (Tunisian passport issued on 1.11.2002 which expires on 31.10.2007. 17. The entry Imed Ben Bechir Jammali. Address: via Dubini 3, Gallarate (Varese, Italy). Date of birth: 25 January 1968. Place of birth: Menzel Temine (Tunisia). Fiscal Code: JMM MDI 68A25 Z352D under the heading Natural persons shall be replaced by the following: Imad Ben Bechir Al-Jammali. Address: via Dubini 3, Gallarate, Varese, Italy. Date of birth: 25.1.1968. Place of birth: Menzel Temine, Tunisia. Nationality: Tunisian. Passport No: K693812 (Tunisian passport issued on 23.4.1999 which expired on 22.4.2004). Other information: Italian fiscal code: JMM MDI 68A25 Z352D. 18. The entry Riadh Jelassi, date of birth: 15 December 1970; place of birth: Tunisia. under the heading Natural persons shall be replaced by the following: Riadh Al-Jelassi. Date of birth: 15.12.1970. Place of birth: Al-Mohamedia, Tunisia. Nationality: Tunisian. Passport No: L276046 (Tunisian passport issued on 1.7.1996 which expired on 30.6.2001). 19. The entry Faouzi JENDOUBI (alias (a) SAID, (b) SAMIR) Via Agucchi 250, Bologna, Italy or Via di Saliceto 51/9, Bologna, Italy. Place of birth: Beja (Tunisia). Date of birth: 30 January 1966. under the heading Natural persons shall be replaced by the following: Faouzi Al-Jendoubi (alias (a) Said, (b) Samir). Address: (a) Via Agucchi 250, Bologna, Italy, (b) Via di Saliceto 51/9, Bologna, Italy. Date of birth: 30.1.1966. Place of birth: Beja, Tunisia. Nationality: Tunisian. Passport No: K459698 (Tunisian passport issued on 6.3.1999 which expired on 5.3.2004). 20. The entry Habib Ben Ahmed Loubiri. Address: via Brughiera 5, Castronno (Varese, Italy). Date of birth: 17 November 1961. Place of birth: Menzel Temine (Tunisia). Fiscal Code: LBR HBB 61S17 Z352F. under the heading Natural persons shall be replaced by the following: Habib Ben Ahmed Al-Loubiri. Address: via Brughiera 5, Castronno, Varese, Italy. Date of birth: 17.11.1961. Place of birth: Menzel Temine, Tunisia. Nationality: Tunisian. Passport No: M788439 (Tunisian passport issued on 20.10.2001 which expires on 19.10.2006). Other information: Italian fiscal code: LBR HBB 61S17 Z352F. 21. The entry Tarek Ben Habib Maaroufi (alias Abu Ismail). Address: Gaucheret 193, 1030 Schaerbeek (Brussels), Belgium. Date of birth: 23.11.1965. Place of birth: Ghardimaou, Tunisia. Nationality: Belgian (since 8.11.1993). under the heading Natural persons shall be replaced by the following: Tarek Ben Habib Al-Maaroufi (alias Abu Ismail). Address: Gaucheret 193, 1030 Schaerbeek (Brussels), Belgium. Date of birth: 23.11.1965. Place of birth: Ghar el-dimaa, Tunisia. Nationality: (a) Tunisian, (b) Belgian (since 8.11.1993). Passport No: E590976 (Tunisian passport issued on 19.6.1987 which expired on 18.6.1992). 22. The entry Rihani LOFTI (alias ABDERRAHMANE), Via Bolgeri 4, Barni (Como), Italy. Place of birth: Tunis (Tunisia). Date of birth: 1 July 1977. under the heading Natural persons shall be replaced by the following: Lofti Al-Rihani (alias Abderrahmane). Address: Via Bolgeri 4, Barni (Como), Italy. Date of birth: 1.7.1977. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L886177 (Tunisian passport issued on 14.12.1998 which expired on 13.12.2003). 23. The entry Lazhar Ben Mohammed Tlili, Via Carlo Porta no. 97, Legnano, Italy; date of birth: 26 March 1969; place of birth: Tunis, Tunisia; Italian Fiscal Code: TLLLHR69C26Z352G under the heading Natural persons shall be replaced by the following: Al-Azhar Ben Mohammed Al-Tlili. Address: Via Carlo Porta 97, Legnano, Italy. Date of birth: 1.11.1971. Place of birth: Ben Aoun, Tunisia. Nationality: Tunisian. Passport No: Z417830 (Tunisian passport issued on 4.10.2004 which expires on 3.10.2009). Other information: Italian fiscal code: TLLLHR69C26Z352G. 24. The entry Chabaane Ben Mohamed Trabelsi. Address: via Cuasso 2, Porto Ceresio (Varese, Italy). Date of birth: 1 May 1966. Place of birth: Menzel Temine (Tunisia). Fiscal code: TRB CBN 66E01 Z352O. under the heading Natural persons shall be replaced by the following: Chabaane Ben Mohamed Ben Mohamed Al-Trabelsi. Address: via Cuasso 2, Porto Ceresio, Varese, Italy. Date of birth: 1.5.1966. Place of birth: Rainneen, Tunisia. Nationality: Tunisian. Passport No: L945660 (Tunisian passport issued on 4.12.1998 which expired on 3.12.2001). Other information: Italian fiscal code: TRB CBN 66E01 Z352O. 25. The entry Mourad TRABELSI (alias ABOU DJARRAH), Via Geromini 15, Cremona, Italy. Place of birth: Menzel Temine (Tunisia). Date of birth: 20 May 1969. under the heading Natural persons shall be replaced by the following: Mourad Ben Ali Ben Al-Basheer Al-Trabelsi (alias Abou Djarrah). Address: Via Geromini 15, Cremona, Italy. Date of birth: 20.5.1969 Place of birth: Menzel Temine, Tunisia. Nationality: Tunisian. Passport No: G827238 (Tunisian passport issued on 1.6.1996 which expired on 31.5.2001). 26. The entry Habib Waddani, Via unica Borighero no. 1, San Donato M.se (MI), Italy; date of birth: 10 June 1970; place of birth: Tunis, Tunisia; Italian Fiscal Code: WDDHBB70H10Z352O under the heading Natural persons shall be replaced by the following: Habib Al-Wadhani Address: Via unica Borighero 1, San Donato M.se (MI), Italy. Date of birth: 1.6.1970. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L550681 (Tunisian passport issued on 23.9.1997 which expired on 22.9.2002). Other Information: Italian fiscal code: WDDHBB70H10Z352O. 27. The entry Najib OUAZ, Vicolo dei Prati 2/2, Bologna, Italy. Place of birth: Hekaima (Tunisia). Date of birth: 12 April 1960. under the heading Natural persons shall be replaced by the following: Najib Ben Mohamed Ben Salem Al-Waz. Address: Vicolo dei Prati 2/2, Bologna, Italy. Date of birth: 12.4.1960. Place of birth: Hekaima Al-Mehdiya, Tunisia. Nationality: Tunisian. Passport No: K815205 (Tunisian passport issued on 17.9.1994 which expired on 16.9.1999). 28. The entry Zarkaoui Imed BEN MEKKI (alias ZARGA or NADRA), Via Col. Aprosio 588, Vallecrosia (IM), Italy. Place of birth: Tunis (Tunisia). Date of birth: 15 January 1973. Other information: Milan Tribunal  Custody Order, 30.9.2002, 36601/2001 R.G.N.R.  7464/2001 R.G.GIP. under the heading Natural persons shall be replaced by the following: Imad Ben al-Mekki Al-Zarkaoui (alias (a) Zarga, (b) Nadra). Address: Via Col. Aprosio 588, Vallecrosia (IM), Italy. Date of birth: 15.1.1973. Place of birth: Tunis (Tunisia). Nationality: Tunisian. Passport No: M174950 (Tunisian passport issued on 27.4.1999). 29. The entry Nabil Benattia, date of birth: 11 May 1966; place of birth: Tunis, Tunisia. under the heading Natural persons shall be replaced by the following: Nabil Ben Attia. Date of birth: 11.5.1966. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L289032 (Tunisian passport issued on 22.8.2001, expiring on 21.8.2006). 30. The entry Adel Ben Soltane, Via Latisana no. 6, Milan, Italy, date of birth: 14 July 1970; place of birth: Tunis, Tunisia; Italian. Fiscal Code: BNSDLA70L14Z352B. under the heading Natural persons shall be replaced by the following: Adel Ben Al-Azhar Ben Youssef Ben Soltane. Address: Via Latisana 6, Milan, Italy. Date of birth: 14.7.1970. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: M408665 (Tunisian passport issued on 4.10.2000 which expired on 3.10.2005). Other information: (a) Italian fiscal code: BNSDLA70L14Z352B, (b) currently in prison in Tunisia. 31. The entry Bouchoucha Mokhtar Ben Mohamed Ben Mokhtar (alias Bushusha, Mokhtar). Address: Via Milano n. 38, Spinadesco (CR), Italy. Date of birth: 13.10.1969. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: K/754050 delivered on 26.5.1999. National identification No: 04756904 delivered on 14.9.1987. Codice Fiscale: BCHMHT69R13Z352T. Other information: (a) his mother's name is Bannour Hedia, (b) convicted in Italy (three and half year sentence). under the heading Natural persons shall be replaced by the following: Al-Mokhtar Ben Mohamed Ben Al-Mokhtar Bouchoucha (alias Bushusha, Mokhtar). Address: Via Milano 38, Spinadesco (CR), Italy. Date of birth: 13.10.1969. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: K754050 (Tunisian passport issued on 26.5.1999 which expired on 25.5.2004). National identification No: 04756904 delivered on 14.9.1987. Other information: (a) Italian fiscal code: BCHMHT69R13Z352T, (b) his mother's name is Bannour Hedia, (c) convicted in Italy on 11.12.2002 (three and half year sentence). 32. The entry Bouyahia HAMADI, Corso XXII Marzo 39, Milan, Italy. Place of birth: Tunisia. Date of birth: 22 May 1966. (alias GAMEL MOHMED. Place of birth: Morocco. Date of birth: 25 May 1966.) under the heading Natural persons shall be replaced by the following: Hamadi Ben Ali Bouyehia (alias Gamel Mohmed). Address: Corso XXII Marzo 39, Milan, Italy. Date of birth: (a) 29.5.1966, (b) 25.5.1966 (Gamel Mohmed). Place of birth: (a) Tunisia, (b) Morocco (Gamel Mohmed). Nationality: Tunisian. Passport No: L723315 (Tunisian passport issued on 5.5.1998 which expired on 4.5.2003). 33. The entry Kamel Darraji. Address: via Belotti 16, Busto Arsizio (Varese, Italy). Date of birth: 22 July 1967. Place of birth: Menzel Bouzelfa (Tunisia). Fiscal Code: DRR KML 67L22 Z352Q or DRR KLB 67L22 Z352S. under the heading Natural persons shall be replaced by the following: Kamal Ben Mohamed Ben Ahmed Darraji. Address: via Belotti 16, Busto Arsizio (Varese), Italy. Date of birth: 22.7.1967. Place of birth: Menzel Bouzelfa, Tunisia. Nationality: Tunisian. Passport No: L029899 (Tunisian passport issued on 14.8.1995 which expired on 13.8.2000). Other information: Italian fiscal code: (a) DRR KML 67L22 Z352Q, (b) DRR KLB 67L22 Z352S. 34. The entry Essid Sami Ben Khemais Ben Salah (alias (a) Omar El Mouhajer, (b) Saber). Address: Via Dubini 3, Gallarate (VA), Italy. Date of birth: 10.2.1968. Place of birth: Menzel Jemil Bizerte, Tunisia. Nationality: Tunisian. Passport No K/929139 delivered on 14.12.1995; National identification No 00319547 delivered on 8.12.1994; Codice Fiscale: SSDSBN68B10Z352F. Other information: (a) his mother's name is Saidani Beya, (b) he was detained in Italy. under the heading Natural persons shall be replaced by the following: Sami Ben Khamis Ben Saleh Elsseid (alias (a) Omar El Mouhajer, (b) Saber). Address: Via Dubini 3, Gallarate (VA), Italy. Date of birth: 10.2.1968. Place of birth: Menzel Jemil Bizerte, Tunisia. Nationality: Tunisian. Passport No: K929139 (Tunisian passport issued on 14.12.1995 which expired on 13.2.2000). National identification No 00319547 delivered on 8.12.1994. Other information: (a) Italian fiscal code: SSDSBN68B10Z352F, (b) his mother's name is Beya al-Saidani, (c) he was detained in Italy. 35. The entry Moussa Ben Amor ESSAADI (alias (a) DAH DAH, (b) ABDELRAHMMAN, (c) BECHIR), Via Milano 108, Brescia, Italy. Place of birth: Tabarka (Tunisia). Date of birth: 4 December 1964. under the heading Natural persons shall be replaced by the following: Moussa Ben Omar Ben Ali Essaadi (alias (a) Dah Dah, (b) Abdelrahmman, (c) Bechir). Address: Via Milano 108, Brescia, Italy. Date of birth: 4.12.1964. Place of birth: Tabarka, Tunisia. Nationality: Tunisian. Passport No: L335915 (Tunisian passport issued on 8.11.1996 which expired on 7.11.2001). 36. The entry Haqqan, Sayyed, Maulavi (Minister of Administrative Affairs) under the heading Natural persons shall be replaced by the following: Sayyed Mohammed Haqqani. Title: Maulavi. Nationality: Afghan. Other information: (a) Director of Administrative Affairs (Taliban regime), (c) Graduate of the Haqqaniya Madrrassa in Pakistan. 37. The entry Hassan, Hadji Mohammad, Mullah (First Deputy, Council of Ministers, Governor of Kandahar) under the heading Natural persons shall be replaced by the following: Mohammad Hassan. Title: (a) Mullah, (b) Hadji. Date of birth: approximately 1958. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. Other information: (a) First Deputy, Council of Ministers (Taliban regime), (b) from the Malwhavi Khaalis faction, one of the seven factions of Jihad against the Soviets, (c) graduated from a madrrassa in Queta, Pakistan, (d) a close associate of Mullah Omar. 38. The entry Khalil Jarraya (alias (a) Khalil Yarraya, (b) Ben Narvan Abdel Aziz, (c) Amro, (d) Omar, (e) Amrou, (f) Amr). Address: (a) Via Bellaria 10, Bologna, Italy, (b) Via Lazio 3, Bologna, Italy, (c) Dr Fetah Becirbegovic St. 1, Sarajevo, Bosnia and Herzegovina. Date of birth: 8.2.1969. Place of birth: Sfax (Tunisia). He has also been identified as Ben Narvan Abdel Aziz, born in Sereka (ex-Yugoslavia) on 15.8.1970. under the heading Natural persons shall be replaced by the following: Khalil Ben Ahmed Ben Mohamed Jarraya (alias (a) Khalil Yarraya, (b) Ben Narvan Abdel Aziz, (c) Amro, (d) Omar, (e) Amrou, (f) Amr). Address: (a) Via Bellaria 10, Bologna, Italy, (b) Via Lazio 3, Bologna, Italy, (c) Dr Fetah Becirbegovic St. 1, Sarajevo, Bosnia and Herzegovina. Date of birth: 8.2.1969. Place of birth: Sfax (Tunisia). Nationality: (a) Tunisian, (b) Bosnia and Herzegovina. Other information: He has also been identified as Ben Narvan Abdel Aziz, born in Sereka (former Yugoslavia) on 15.8.1970. 39. The entry Mounir Ben Habib JARRAYA (alias YARRAYA), Via Mirasole 11, Bologna, Italy or Via Ariosto 8, Casalecchio di Reno (Bologna), Italy. Place of birth: Sfax (Tunisia). Date of birth: 25 October 1963. under the heading Natural persons shall be replaced by the following: Mounir Ben Habib Ben Al-Taher Jarraya (alias Yarraya). Address: (a) Via Mirasole 11, Bologna, Italy, (b) Via Ariosto 8, Casalecchio di Reno (Bologna), Italy. Date of birth: 25.10.1963. Place of birth: Sfax, Tunisia. Nationality: Tunisian. Passport No: L065947 (Tunisian passport issued on 28.10.1995 which expired on 27.10.2000). 40. The entry Kabir, Abdul, Maulavi (Second Deputy, Council of Ministers, Governor of Nangahar Province, Head of Eastern Zone) under the heading Natural persons shall be replaced by the following: Abdul Kabir (alias A. Kabir). Title: Maulavi. Date of birth: between 1958 and 1963. Place of birth: Zardran tribe, Paktja province, Afghanistan. Nationality: Afghan. Other information: (a) Second Deputy, Council of Ministers (Taliban regime), (b) Governor of Nangahar Province, (c) Head of Eastern Zone, (d) active in terrorist operations in Eastern Afghanistan. 41. The entry Mehdi Kammoun, Via Masina no. 7, Milan, Italy; date of birth: 3 April 1968; place of birth: Tunis, Tunisia; Italian Fiscal Code: KMMMHD68D03Z352N. under the heading Natural persons shall be replaced by the following: Mehdi Ben Mohamed Ben Mohamed Kammoun. Address: Via Masina 7, Milan, Italy. Date of birth: 3.4.1968. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: M307707 (Tunisian passport issued on 12.4.2000 which expired on 11.4.2005). Other information: Italian fiscal code: KMMMHD68D03Z352N. 42. The entry Fethi Ben Rebai MNASRI (alias (a) AMOR, (b) Omar ABU, (c) Fethi ALIC), Via Toscana 46, Bologna, Italy or Via di Saliceto 51/9, Bologna, Italy. Place of birth: Nefza (Tunisia). Date of birth: 6 March 1969. under the heading Natural persons shall be replaced by the following: Fethi Ben Al-Rabei Mnasri (alias (a) Fethi Alic, (b) Amor, (c) Omar Abu). Address: (a) Via Toscana 46, Bologna, Italy, (b) Via di Saliceto 51/9, Bologna, Italy. Date of birth: 6.3.1969. Place of birth: Nefza, Tunisia. Nationality: Tunisian. 43. The entry Momand, Qalamudin, Maulavi (Deputy Minister of Haj Affairs) under the heading Natural persons shall be replaced by the following: Qalamudin Muhmand (alias Qalamuddin). Title: Maulavi. Date of birth: between 1958 and 1963. Place of birth: Ningarhar province, Afghanistan. Nationality: Afghan. Other information: (a) Deputy Minister of Haj Affairs (Taliban regime), (b) Head of Olympic Committee, (c) was in custody in July 2003 in Kabul, Afghanistan. 44. The entry Saadi NASSIM (alias ABOU ANIS), (a) Via Monte Grappa 15, Arluno (Milan), Italy, (b) Via Cefalonia 11, Milan, Italy. Place of birth: Haidra (Tunisia). Date of birth: 30 November 1974. under the heading Natural persons shall be replaced by the following: Saadi Nassim (alias Abou Anis). Address: (a) Via Monte Grappa 15, Arluno (Milan), Italy, (b) Via Cefalonia 11, Milan, Italy. Date of birth: 30.11.1974. Place of birth: Haidra Al-Qasreen (Tunisia). Nationality: Tunisian. Passport No: M788331 (Tunisian passport issued on 28.11.2001 which expires on 27.9.2006). 45. The entry Rabbani, Mohammad, Mullah (Chairman of the Ruling Council, Head of the Council of Ministers) under the heading Natural persons shall be replaced by the following: Mohammad Rabbani. Title: Mullah. Date of birth: approximately 1961. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. Other information: (a) Chairman of the Ruling Council (Taliban regime), (b) Head of the Council of Ministers (Taliban regime), (c) reportedly deceased in April 2001. 46. The entry Razaq, Abdul, Maulavi (Minister of Commerce) under the heading Natural persons shall be replaced by the following: Abdul Razaq. Title: Maulavi. Date of birth: approximately 1958. Place of birth: Arghandab district, Kandahar province, Afghanistan. Nationality: Afghan. Other information: (a) Minister of Commerce (Taliban regime), (b) arrested in 2003 in Kandhar province in Afghanistan. 47. The entry Lazher Ben Khalifa Ben Ahmed ROUINE (alias (a) SALMANE, (b) LAZHAR), Vicolo S. Giovanni, Rimini, Italy. Place of birth: Sfax (Tunisia). Date of birth: 20 November 1975. under the heading Natural persons shall be replaced by the following: Al-Azhar Ben Khalifa Ben Ahmed Rouine (alias (a) Salmane, (b) Lazhar). Address: Vicolo S. Giovanni, Rimini, Italy. Date of birth: 20.11.1975. Place of birth: Sfax (Tunisia). Nationality: Tunisian. Passport No: P182583 (Tunisian passport issued on 13.9.2003 which expires on 12.9.2007). 48. The entry Shahidkhel, S. Ahmed, Maulavi (Deputy Minister of Education) under the heading Natural persons shall be replaced by the following: Said Ahmed Shahidkhel. Title: Maulavi. Date of birth: approximately 1975. Place of birth: Central Ghazni province, Afghanistan. Nationality: Afghan. Other information: (a) Deputy Minister of Education (Taliban regime), (b) was in custody in July 2003 in Kabul, Afghanistan.